3Jn \ll:be mtniteb ~tates ~ourt of jfeberal ~laims
                                            No. 14-44C

This Opinion Will Not Be Published in the U.S. Court of Federal Claims Reporter Because
                   It Does Not Add Significantly to the Body of Law.

                                      (Filed: May 19, 2014)                               FILED
                                                                                          MAY 1 9 2014
 COREY LEA, pro se,                                                                    U.S. COURT OF
                                                                                      FEDERAL CLAIMS
                        Plaintiff,

           v.

 THE UNITED STATES,

                        Defendant.



                                     OPINION and ORDER


        Corea Lea, an African-American farmer in Kentucky, brings suit against the United
States for fraud, breach of contract, tortious interference, and other related claims. Defendant
has moved to dismiss this complaint under RCFC 12(b)(l) and 12(b)(6). For the reasons that
follow, the court hereby GRANTS defendant's motion.

I.     BACKGROUND

       A brief recitation of the facts provides necessary context. 1

        The United States Department of Agriculture (USDA) Farm Service Agency guarantees
loans issued by approved banking institutions to allow farmers to acquire funds to own and
operate farm property. Plaintiff, Corey Lea (acting as Corey Lea, Inc.), obtained a


       1
         These facts are primarily drawn from plaintiffs complaint and, for the purpose of this
motion, are assumed to be correct. See Bell Atl. Corp. v. Twombly, 550 U.S. 544, 589 (2007).
Additional procedural details are drawn from the dockets of plaintiffs district court cases.
loan from Farmers National Bank to acquire and operate farm property located in Warren,
Kentucky. Mr. Lea's loan was guaranteed by the Farm Service Agency (FSA). Pursuant to the
loan guarantee program, the FSA has a second mortgage on Mr. Lea's real property and Farmers
National Bank holds a first mortgage.

        In December 2007, Mr. Lea requested a loan subordination from the USDA after he
secured a loan with Independence Bank to refinance his outstanding loans and to fund the cost of
building a new house on the property. On February 28, 2008, the USDA denied this request
because the USDA appraisal valued Mr. Lea's property at $18,035 less than the proposed total
debt. Following the denial, Mr. Lea filed a complaint with the USDA alleging that the denial of
the loan resulted from Mr. Lea's status as an African-American farmer.

       On February 10, 2009, Farmers National Bank initiated foreclosure proceedings on the
loan guaranteed by the FSA because Mr. Lea had failed to make payments on the loan for five
months. Farmers National Bank was granted a Judgment and Order of Sale on October 5, 2009,
as to Mr. Lea's farm property.

        In seeking to forestall the foreclosure, Mr. Lea initiated multiple lawsuits in the United
States District Court for the Western District of Kentucky. In these suits, Mr. Lea
alleged that the foreclosure of his farm should be enjoined and that he was entitled to
recover damages for the alleged discrimination by the USDA. Mr. Lea's claims have been
rejected by the district court on multiple occasions. See Lea v. United States Dep 't ofAgric., No.
10-cv-00029-JHM (W.D. Ky.), Mem. Op. & Order, Jan. 19, 2011 (granting defendants' motion
to dismiss); Lea v. United States Dep 't ofAgric., No. 12-cv-00052-JHM (W.D. Ky.), Order, July
11, 2013 (granting defendants' motions to dismiss); Lea v. United States Dep 't ofAgric., No. 13-
CV-00110-JHM (W.D. Ky.), Order, March 7, 2014 (granting defendants' motion to dismiss).

        Mr. Lea filed his complaint in this court on January 17, 2014. In his complaint, Mr. Lea
seeks "debt relief from the United States on the subject property" and asks that the court grant
him an immediate injunction barring any action to sell or otherwise encumber his foreclosed
property and award him compensatory and punitive damages. In general, Mr. Lea appears to
allege that the USDA and Farmers National Bank: (i) committed fraud and breaches of contract
related to Farmers National Bank's foreclosure of his property; (ii) conspired to commit the
allegedly illegal act; and (iii) tortiously interfered with Mr. Lea's plans to set up and operate a
bio diesel plant on the property. On March 18, 2014, defendant filed a motion to dismiss
plaintiff's complaint under RCFC 12(b)(l) and 12(b)(6). Briefing on that motion has been
completed. Oral argument is deemed unnecessary.

II.    DISCUSSION

         Deciding a motion to dismiss "starts with the complaint, which must be well-pleaded in
that it must state the necessary elements of the plaintiff's claim, independent of any defense that
may be interposed." Holley v. United States, 124 F.3d 1462, 1465 (Fed. Cir. 1997) (citations
omitted); see also Twombly, 550 U.S. at 554-55. In particular, the plaintiff must establish that


                                                 2
the court has subject-matter jurisdiction over its claims. See Trusted Integration, Inc. v. United
States, 659 F.3d 1159, 1163 (Fed. Cir. 2011); Reynolds v. Army & Air Force Exch. Serv., 846
F.2d 746, 748 (Fed. Cir. 1988).

         To survive a motion to dismiss for failure to state a claim under RCFC 12(b)(6), the
complaint must have sufficient "facial plausibility" to "allow[ ] the court to draw the reasonable
inference that the defendant is liable." Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); see also
Klamath Tribe Claims Comm. v. United States, 97 Fed. Cl. 203, 208 (2011), ajj"d, 2013 WL
4494383 (Fed. Cir. Aug. 23 , 2013). The plaintiffs factual allegations must "raise a right to relief
above the speculative level" and cross "the line from conceivable to plausible." Twombly, 550
U.S . at 555, 570; see also Dobyns v. United States, 91 Fed. Cl. 412, 422-28 (2010) (examining
this pleading standard). Nevertheless, the Federal Circuit has reiterated that " [i]n ruling on a
12(b)(6) motion to dismiss, the court must accept as true the complaint' s undisputed factual
allegations and should construe them in a light most favorable to the plaintiff." Cambridge v.
United States, 558 F.3d 1331 , 1335 (Fed. Cir. 2009); see also Bank of Guam v. United States,
578 F.3d 1318, 1326 (Fed. Cir. 2009), cert. denied, 130 S. Ct. 3468 (201 O); Petro- Hunt, LLC v.
United States, 90 Fed. Cl. 51 , 68 (2009).

         This court recognizes that plaintiff is actingpro se, and thus it will hold the form of
plaintiffs submissions to a less stringent standard than those drafted by an attorney. See Reed v.
United States, 23 Cl. Ct. 517, 521 (1991) (citing Estelle v. Gamble, 429 U.S. 97, 106-07 (1976));
see also Haines v. Kerner, 404 U.S. 519, 520 (1972) (per curiam). Having reviewed plaintiffs
complaint, defendant's motion, and the briefing on that motion, this court, however, is certain
that it lacks jurisdiction to consider most of the claims that plaintiff raises and that any claims
that arguably remain must be dismissed under RCFC 12(b)(6).

        This court possesses jurisdiction to hear claims against the United States. 28 U.S.C. §
1491 (a)(l ). It does not have jurisdiction over suits against individual federal officials, including
officials of the USDA, the FSA and the Department of Justice. See Brown v. United States, 105
F.3d 621, 624 (Fed. Cir. 1997). Nor does this court have jurisdiction over suits against private
parties, such as the Farmers National Bank or its employees. See Gharb v. United States, 112
Fed. Cl. 94, 96 (2013); Moore v. Pub. Defenders Office , 76 Fed. Cl. 617, 620 (2007); Ambase
Corp. v. United States, 61 Fed. Cl. 794, 796 (2004). And, it is likewise well-settled that this
court lacks jurisdiction over tort claims of the sort that Mr. Lea has alleged in his complaint. See
Keene v. United States, 508 U.S. 200, 214 (1993); Rick 's Mushroom Serv., Inc. v. United States,
521 F.3d 1338, 1343 (Fed. Cir. 2008); Alves v. United States, 133 F.3d 1454, 1459 (Fed. Cir.
1998); Brickey v. United States, 2014 WL 1775329, at *7 (Fed. Cl. May 2, 2014). Nor does the
court have jurisdiction to provide equitable relief except in narrowly defined circumstances not
present here. See Massie v. United States, 226 F.3d 1318, 1321 (Fed. Cir. 2000); Kanemoto v.
Reno, 41F.3d641 , 644-45 (Fed. Cir. 1994); 360 Training.com, Inc. v. United States, 106 Fed.
Cl. 177, 185 (2012); 28 U.S.C. § 1491(b).

       The court does have jurisdiction to consider claims based upon "any express or implied
contract with the United States." 28 U.S.C. § 1491(a)(l); Stovall v. United States, 71 Fed. Cl.
3
696, 698 (2006). To invoke that jurisdiction, "a plaintiff must plead factual allegations that
support a facially 'plausible' claim to relief." Cambridge, 558 F.3d at 1335 (citing Twombly,
550 U.S. at 570). Plaintiff alleges that an express contract underlies his claim, which is sufficient
to confer subject matter jurisdiction. See Gould, Inc. v. United States, 67 F.3d 925, 929 (Fed.
Cir. 1995); Spruill v. Merit Sys. Prot. Bd., 978 F.2d 679, 686 (Fed. Cir. 1992).

        In a contract case, this means alleging the elements of contract formation, to wit, "a
mutual intent to contract including an offer, an acceptance, and consideration," as well as a
showing that "the Government representative ... had actual authority to bind the United States."
Trauma Serv. Grp. v. United States, 104 F.3d 1321, 1325 (Fed. Cir. 1997); see also United Pac.
Ins. Co. v. Roche, 401 F.3d 1362, 1366 (Fed. Cir. 2005); Lublin Corp. v. United States, 106 Fed.
Cl. 669, 673 (2012). While plaintiffs failure to allege these specific elements is not necessarily
defeating, it remains that the only contract alleged to be at issue here is the loan guarantee
agreement between Farmers National Bank and the FSA. Mr. Lea, however, was not a party to
this agreement. See Schuerman v. United States, 30 Fed. Cl. 420, 426-27 (1994). And plaintiffs
complaint is utterly silent as to when any other contract with the United States came into
existence here. Nor can the United States be contractually bound merely by plaintiffs
invocation of the statutes and regulations under which the FSA functioned. See Baker v. United
States, 50 Fed. Cl. 483, 489 (2001); see also Merrick v. United States, 846 F.2d 725, 726 (Fed.
Cir. 1988).

         Nor does it appear that Mr. Lea may argue that he is somehow a third-party beneficiary to
the loan guarantee agreement. To be sure, in some instances, a third-party beneficiary may bring
a claim in this court. See Robo Wash, Inc. v. United States, 223 Ct. Cl. 693, 697-98 (1980);
Hebah v. United States, 428 F.2d 1334, 1339 (Ct. Cl. 1970). The decisional law, however,
suggests that such a claim may be enforced only where a contract reflects the intention among
the parties to give the claimant a direct right to compensation against the United States. See
Mah er v. United States, 314 F.3d 600, 604-05 (Fed. Cir. 2002); Glass v. United States, 258 F.3d
1349, 1354 (Fed. Cir. 2001); Carter v. United States, 98 Fed. Cl. 6322, 637 (2011); Schuerman,
30 Fed. Cl. at 428 ; Blaze Constr. , Inc. v. United States, 27 Fed. Cl. 646, 652 (1993); see also
Baker, 50 Fed. Cl. at 489 n.3. And there is no such indication here or any other evidence
suggesting that Mr. Lea was the intended third-party beneficiary of the guarantee contract at
issue. To the contrary, the regulations governing the loan guarantee program make clear that
" [a] decision made by the lender adverse to the borrower is not a decision by the Agency,
whether or not concurred in by the Agency, and may not be appealed." 7 C.F.R. § 762.104(a).




                                                 4
        The court need go no further. Based on the foregoing analysis, the court hereby
GRANTS defendant's motion to dismiss this case under RCFC 12(b)(l) and 12(b)(6). The
                                                            2
Clerk is hereby ordered to dismiss the complaint. No costs.

       IT IS SO ORDERED.




       2
          Given the result here, the court need not discuss whether plaintiff's case should be
dismissed on an alternative ground, to wit, that 28 U.S .C. § 1500 prohibits this court from
exercising any jurisdiction over this matter.

                                                 5